Title: To James Madison from William Miller, 27 February 1816
From: Miller, William
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Monday evening 27th. Feby 1816
                        
                    
                    Being unexpectedly compelled to leave the City to-morrow morning, I offer an apology for not doing myself the honor to dine with you on Thursday next.
                    
                        Will. Millerof N. C.
                    
                